Case 1:16-cv-00812-RGA-MPT Document 339 Filed 11/01/18 Page 1 of 5 PageID #: 15736



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  SANOFI-AVENTIS U.S. LLC, SANOFI-
  AVENTIS DEUTSCHLAND GMBH, and
  SANOFI WINTHROP INDUSTRIE,

                       Plaintiffs,              C.A. No. 16-812-RGA-MPT
                                                PUBLIC VERSION
         v.
                                                Filed November 1, 2018
  MERCK SHARP & DOHME CORP.,

                        Defendant.


                     JOINT STIPULATION AND ORDER OF DISMISSAL

          WHEREAS Plaintiffs Sanofi-Aventis U.S. LLC, Sanofi-Aventis Deutschland GmbH,

   and Sanofi Winthrop Industrie (collectively, “Sanofi” or “Plaintiffs”) initiated this lawsuit

   against Defendant Merck Sharp & Dohme Corp. (“Merck” or “Defendant”);

          WHEREAS, Plaintiffs’ Original and/or Amended Complaints alleged infringement of

   U.S. Patent Nos. 7,476,652; 7,713,930; 7,918,833; 8,512,297; 8,556,864; 8,603,044; 8,992,486;

   8,679,069; 9,011,391; 9,233,211; 9,526,844; 9,533,105; 9,604,008; 9,457,152; 9,486,587; and

   9,592,348 (collectively, “the patents-in-suit”), including under 35 U.S.C. § 271(e)(2), by

   Defendant’s filing New Drug Application (“NDA”) No. 208-722 and various amendments

   thereto;

          WHEREAS, Defendant asserted counterclaims for declaratory judgments of invalidity

   and non-infringement of all patents-in-suit, including under the Declaratory Judgment Act, 28

   U.S.C. §§ 2201 et seq.;

          WHEREAS, prior to trial, Plaintiffs and Defendant dismissed all claims and

   counterclaims related to the ’930 patent, ’833 patent, ’297 patent, ’864 patent, ’044 patent, ’069

   patent, ’391 patent, ’211 patent, ’844 patent, ’008 patent, ’152 patent, ’587 patent, and ’348
Case 1:16-cv-00812-RGA-MPT Document 339 Filed 11/01/18 Page 2 of 5 PageID #: 15737




   patent;

             WHEREAS, the Parties appeared before this Court from May 29 through June 4, 2018

   for trial on Plaintiffs’ claims and Defendant’s counterclaims concerning certain claims of the

   ’652 patent, ’486 patent, and ’105 patent;

             WHEREAS, this Court has not yet issued a post-trial decision in this matter;

             WHEREAS, Defendant has decided not to develop or commercialize any products

   under NDA 208-722 and did so unilaterally and solely for business reasons, without any

   incentive, consideration, input from, or prior discussions with, Sanofi;

             WHEREAS, Defendant’s



             WHEREAS, information has been shared publicly concerning Defendant’s unilateral

   decision not to develop or commercialize any products under NDA 208-722 and its filing of a

   motion         to       dismiss       this      action      ((see      D.I.      332,    333);

   (http://www.yonhapnews.co.kr/bulletin/2018/10/11/0200000000AKR20181011154600017.HT

   ML?input=1195m;          https://www.centerforbiosimilars.com/news/merck-terminates-followon-

   insulin-agreement-with-samsung-bioepis;            https://www.biopharmadive.com/news/merck-

   samsung-bioepis-lantus-biosimilar-sanofi/539557/));

             WHEREAS, Defendant



             WHEREAS, Defendant
Case 1:16-cv-00812-RGA-MPT Document 339 Filed 11/01/18 Page 3 of 5 PageID #: 15738




           WHEREAS, on October 12, 2018, Defendant moved to dismiss this action pursuant to

   Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction (D.I. 333); and

           WHEREAS, the Parties wish to resolve Defendant’s motion to dismiss without the need

   for further briefing;

           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and 41(c), IT IS HEREBY

   STIPULATED BY AND BETWEEN the undersigned, the attorneys of record in this case, and

   subject to approval of the Court, that:

           (1)     No party makes any admission with respect to the merits of any

   claim, counterclaim, or defense in the above-captioned action;

           (2)     Information, documents and things previously produced in this action shall

   remain subject to the Stipulated Protective Order entered in this action;

           (3)     All claims, counterclaims, and defenses by and between Plaintiffs and

   Defendant in this lawsuit are hereby dismissed without prejudice;

           (4)     Each party shall bear its own costs, attorneys’ fees, and expenses incurred in

   connection with the claims, defenses, and counterclaims dismissed by this Order; and

           (5)     This stipulation is without prejudice to any claim, counterclaim, or defense

   in any other action.
Case 1:16-cv-00812-RGA-MPT Document 339 Filed 11/01/18 Page 4 of 5 PageID #: 15739




   Dated: October 26, 2018                       Respectfully submitted,



   /s/ Ronald P. Golden, III                    /s/ Mary I. Akhimien


   FISH & RICHARDSON P.C.                       CONNOLLY GALLAGHER LLP

   Douglas E. McCann (#3852)                    Arthur G. Connolly, III (#2667)
   Martina Tyreus Hufnal (#4771)                Mary I. Akhimien (#5448)
   Kelly Allenspach Del Dotto (#5969)           The Brandywine Building
   Ronald P. Golden, III (#6254)                1000 West Street, Suite 1400
   222 Delaware Avenue, 17th Floor              Wilmington, DE 19801
   P.O. Box 1114                                (302) 757-7300
   Wilmington, DE 19899-1114                    aconnolly@connollygallagher.com
   (302) 652-5070                               makhimien@connollygallagher.com
   dmccann@fr.com; hufnal@fr.com;
   kad@fr.com; golden@fr.com
                                                Of Counsel:
   John S. Goetz
   Brian D. Coggio                              Raymond N. Nimrod
   601 Lexington Avenue - 52nd Floor            Matthew A. Traupman
   New York, New York 10022                     Brian P. Biddinger
   (212) 765-5070                               Gregory D. Bonifield
   goetz@fr.com; coggio@fr.com                  John P. Galanek
                                                QUINN EMANUEL URQUHART
   Matt Colvin                                  & SULLIVAN, LLP
   1717 Main Street - Suite 5000                51 Madison Avenue, 22nd Floor
   Dallas, TX 75201                             New York, NY 10010
   (214) 747-5070 / colvin@fr.com               (212) 849-7000

   Of Counsel:                                  Amanda K. Antons
                                                QUINN EMANUEL URQUHART
   BOIES SCHILLER FLEXNER LLP                   & SULLIVAN, LLP
   D. Michael Underhill                         191 N Upper Wacker Dr Suite 2700
   Patrick M. Lafferty                          Chicago, IL 60606
   Jon R. Knight                                (312) 705-7400
   1401 New York Ave., N.W.
   Washington, D.C. 20005                       Attorneys for Defendant
   (202) 237-2727
   munderhill@bsfllp.com; jknight@bsfllp.com;
   plafferty@bsfllp.com
Case 1:16-cv-00812-RGA-MPT Document 339 Filed 11/01/18 Page 5 of 5 PageID #: 15740




   William D. Marsillo
   Alex Potter
   Kyle W. Roche
   333 Main Street
   Armonk, NY 10504
   (914) 749-8200
   wmarsillo@bsfllp.com; kroche@bsfllp.com

   Bill Ward
   Martin Ellison
   401 Wilshire Blvd, Suite 850
   Santa Monica, CA 90401
   (310) 752-2400
   bward@bsfllp.com; mellison@bsfllp.com

   Attorneys for Plaintiffs


   IT IS SO ORDERED.


   Dated: __________                         ________________________________________
                                             THE HONORABLE RICHARD G. ANDREWS
                                             UNITED STATES DISTRICT JUDGE
